Citation Nr: 0639457	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  97-31 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
Whether a reduction in the evaluation for sarcoidosis with 
multi-system involvement from 100 to 30 percent, effective 
July 1, 1997, was proper.


REPRESENTATION

Veteran represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1986 to April 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 1997, the veteran had a hearing at the RO in Waco, 
Texas.  A transcript of the hearing is associated with the 
claims file. 


FINDINGS OF FACT

1.  Sarcoidosis has been rated as 100 percent disabling since 
April 8, 1993.

2. The RO entered a rating action proposing a reduction of 
the 100 percent evaluation for sarcoidosis in January 1997 
and took final action reducing the evaluation to 30 percent 
in a March 1997 rating decision, effective July 1, 1997. 

3.  The 100 percent disability rating was in effect for less 
than five years.

4.  From 1996 onwards, the competent medical evidence shows 
that the veteran does not receive treatment, including 
medication, for sarcoidosis and there is no active disease 
present.


CONCLUSION OF LAW

The reduction in the evaluation for sarcoidosis from 100 to 
30 percent, effective July 1, 1997, was proper.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.159, 4.85, Diagnostic Code 6846 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a Veteran's Claims Assistant Act of 2000 (VCAA) 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VCAA notice, consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, as the VCAA was passed during the course 
of the veterans appeal the veteran only received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.  See Prickett v. Nicholson, 
20 Vet.App. 370, 377 (2006).

The RO provided the veteran with December 2001 and January 
2004 letters, fully notifying the veteran of what is required 
to substantiate his claim.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The notification letters also specifically 
notified the veteran to provide any evidence in his 
possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for service connection. 

Additionally, during the pendency of this appeal the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.      § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and         (5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.      § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran did not receive notice of 
the type of evidence necessary to establish an effective 
date.  However, there is no prejudice to the veteran in 
proceeding to a final decision.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, no effective date will be assigned and there 
is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present claim, there are VA treatment records and 
multiple VA examinations of record.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran has been service-connected for sarcoidosis 
evaluated as 100 percent disabling from April 8, 1993.  In a 
March 1997 rating decision, the RO reduced the rating for 
sarcoidosis to 30 percent, effective July 1, 1997. 

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level. Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 38 C.F.R. 
§ 3.105(e) (2006).

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case. The record shows 
that the RO entered a rating action proposing a reduction of 
the veteran's 100 percent evaluation to 30 percent for 
sarcoidosis in a January 1997 rating letter.  The veteran and 
his representative were notified of that proposal by a 
January 1997 letter, of their right to request a hearing, and 
informing the veteran that his benefits would be reduced if 
he failed to submit additional evidence within 60 days.  The 
veteran then requested and had a March 1997 hearing.  The RO 
then took final action on the reduction, reducing the rating 
to 30 percent in March 1997, effective July 1, 1997.  
The next issue is whether the RO properly reduced the 
evaluation based on the evidence.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  For all service-connected disabilities on appeal, 
the veteran is asserting an increase disability rating for an 
existing service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's sarcoidosis is evaluated under Diagnostic Code 
6846.  Under Diagnostic Code 6846, a 30 percent rating 
requires pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is warranted for 
sarcoidosis with pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control. A 100 
percent rating is warranted for sarcoidosis with cor 
pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment. 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2006).

Diagnostic Code 6846 indicates that active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis under the provisions of Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved. 
38 C.F.R. § 4.97, Diagnostic Code 6846. 

A 1996 VA chest x-ray showed a restrictive pattern noted on 
spirometry and static lung volumes.  September 1996 views of 
the chest showed an essentially negative chest x-ray; the 
previously noted nodular density in the left apex was no 
longer present.

At a September 1996 VA examination, the veteran reported that 
since his diagnosis he has had both good and bad days, yet 
the number of bad days were not increasing in frequency and 
he felt the condition was rather stable.  He reported the bad 
days as occurring once a week and consisting of chest pain, 
shortness of breath, and leg pain.  He complained of sharp 
pain in his thighs, especially the left, when walking up 
hills or stairs.  He reported a pounding sensation in his 
chest with shortness of breath.  He stated that he took no 
medication and treated his symptoms with rest.  Examination 
did not show any active malignant process and the condition 
was stable.  The diagnosis was sarcoidosis with multi-system 
involvement, stable.  Examination of the abdomen showed that 
the liver was enlarged and a questionable spleen enlargement.        

At a March 1997 hearing, the veteran testified that he 
experiences shortness of breath, feels like his legs and 
sides stiffen up, has pain on his sides, and has twitching in 
the muscles of his face.  He stated that his head starts to 
expand when he gets swelling.  He reported that his doctor 
has not told him that these symptoms are due to sarcoidosis.  
He reported that he frequently sweats a lot in bed.  He 
testified that he will lose 5 or 10 pounds, then sometimes 
gain 5 or 10 pounds.  He reported that he takes medication 
for high blood pressure, arthritis, motrin for pain, and 
cream for internal hemorrhoids.  He states that he is hit by 
these symptoms when moving around and that these symptoms 
occur multiple times during the day.  He reported that this 
condition affects his ability to complete routine activities.  
He stated that he felt like there was a blood clot in his 
legs.  The veteran reported that he used to take steroids for 
treatment, but stopped a year and a half ago.  

The veteran's spouse stated that he experiences night sweats 
and has to stop and catch his breath when climbing steps.  
She also testified that his eye jumped for no reason at all, 
his face twitched, and every once in a while his face would 
look swollen.

1999 VA treatment records show that the veteran had not been 
seen in one year and is not on medication.  The assessment 
was a history of sarcoidosis. 

At a January 1999 VA examination, the veteran reported night 
sweats since 1992.  He was not receiving any treatment.  A 
1998 chest x-ray showed stable sarcoidosis with no 
significant changes.  Examination showed no dyspnea.  There 
was a minor left vasilar scar, unchanged.  There were no new 
or active processes and minor residual changes in the sarcoid 
right upper lobe.  The diagnosis was pulmonary sarcoidosis, 
stable.  

A February 1999 VA examination showed that the veteran's 
anemia was unrelated to sarcoidosis. 

At a July 2002 VA examination, the veteran stated that he was 
treated for sarcoidosis with Prednisone for 4 to 5 years 
until he went into remission.  He reported no current 
treatment for sarcoidosis.  The veteran stated that he had 
night sweats but no fever.  Lymph node examination was 
negative for adenopathy in the cervical and axillary region.  
Examination of the liver and the spleen were normal in terms 
of size and consistency without hepatosplemnomegaly.  
Interpretation of March 2000 pulmonary function tests showed 
a mild decrease in FVC, FEV1 with normal ration, moderate 
decrease in DLCO, no bronchodilator effect, FVC of 2.79 
(69%), and FEV1 of 2.33 (73%).  The diagnosis was 
sarcoidosis, inactive.

A November 2002 VA treatment record showed complaints of 
shortness of breath. 

October 2003 pulmonary function tests showed no evidence of 
obstruction defect, and  moderately reduced forced vital 
capacity because of restriction needed to be correlated with 
the chest x-ray and other relevant clinical history.  The 
report indicated that the diagnosis of sarcoidosis was 
probably not active because a review of the x-rays and CT 
scan did not show any features of sarcoidosis. 

May 2005 views of chest showed normal heart size, considering 
the veteran's poor inspiration.  The lungs were free of 
infiltrate or nodules and there was no pleural fluid.  The 
impression was essentially negative chest.  At a May 2005 VA 
examination, the examiner stated that the veteran was 
considered to have inactive sarcoidosis at present.  There 
was no treatment in effect.  The veteran reported 
intermittent cervical node swellings in addition to 
exertional dyspnea. The impression was sarcoidosis, stable 
with chronic exertional dyspnea, fatigue, chronic 
intermittent migratory arthralgias and muscle pain, cervical 
lymphadenopathy, restrictive lung disease on pulmonary 
function test done in 2003.  The chest x-ray was negative and 
did not show any active disease. The veteran reported no 
current treatment for sarcoidosis.  
 
A review of the evidence shows that the rating reduction was 
appropriate.  In the present claim, the medical evidence from 
the September 1996 VA examination forward has shown no active 
malignant process and stable sarcoidosis, with  multi-system 
involvement.  No examination or treatment records, from the 
September 1996 VA examination forward, have shown any active 
sarcoidosis.  For a higher 60 or 100 percent rating, there 
must be evidence of sarcoidosis with pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control, or cor pulmonale or cardiac involvement with 
congestive heart failure or progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment. 
38 C.F.R. § 4.97, Diagnostic Code 6846 (2006).  In the 
present claim, in his hearing and in VA examinations, the 
veteran reported that he no longer takes medication for 
sarcoidosis; there is also no medical evidence of congestive 
heart failure or progressive pulmonary disease.

The Board notes that the veteran assert that he is short of 
breath, has a clot in his legs, swelling in his face, and 
pain due to the sarcoidosis.  However, the evidence shows 
that these symptoms are either unrelated to the sarcoidosis 
or are already compensated by the 30 percent rating.  Based 
upon the above information, the veteran is not entitled to a 
higher evaluation for sarcoidosis, effective July 1, 1997, 
and that the RO was correct when it concluded that a 
reduction was proper as there was improvement shown on 
examination.   

Additionally, there is no evidence of chronic bronchitis or 
extra-pulmonary involvement requiring a separate rating.  See 
38 C.F.R. § 4.97, Diagnostic Code 6846. 

In addition, the 100 percent rating was in effect from April 
8, 1993 to July 1, 1997, less than five years.  Therefore, 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply, and 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction of the 
veteran's rating from 100 to 30 percent for sarcoidosis was 
proper.


ORDER

The reduction in the evaluation for sarcoidosis with multi-
system involvement from 100 to 30 percent, effective July 1, 
1997, was proper.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


